Citation Nr: 1508741	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  14-06 918A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 2011, for the assignment of a 40 percent disability rating for hearing loss.

2.  Entitlement to a disability rating in excess of 40 percent for hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals on appeal from a January 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in New York, New York.  Jurisdiction over the Veteran's appeal was thereafter transferred to the RO in Hartford, Connecticut.

In June 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's electronic file.  Review of the Veteran's claims file has included his paper file, electronic records in the Veterans Benefits Management System, and electronic records in the Virtual VA claims file.

During the appeal, the Veteran was represented by American Ex-Prisoners of War, Inc.  However, in April 2013, he informed the RO that he no longer wished to be represented by American Ex-Prisoners of War, Inc.  Correspondence indicates that his representative was notified of his wishes, and it thereafter did not continue representation of the Veteran.  He has not since appointed other representation and indicated during his Board hearing that he was proceeding without representation.  The Board recognizes this change.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 1948 to February 1950.

2.	On February 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


